                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON

DONALD F. SCOTT,

                       Petitioner,               :   Case No. 3:18-cv-334

       - vs -                                        District Judge Walter H. Rice.
                                                     Magistrate Judge Michael R. Merz

NORMAN ROBINSON, Warden,
 London Correctional Institution
                                                 :
                       Respondent.


                      REPORT AND RECOMMENDATIONS


       This habeas corpus action is before the Court on Respondent’s Motion to Dismiss (ECF

No. 11). As Respondent points out, Petitioner has been released from custody and has not

furnished either the Court or Respondent’s counsel with an address at which papers may be served.

It is accordingly respectfully recommended that the Petition herein be dismissed without prejudice

for want of prosecution. This will enable Petitioner to reinstate the proceedings (provided the

statute of limitations has not expired) if he desires to pursue the case. Because reasonable jurists

would not disagree with this conclusion, Petitioner should be denied a certificate of appealability

and the Court should certify to the Sixth Circuit that any appeal would be objectively frivolous

and therefore should not be permitted to proceed in forma pauperis.



November 14, 2018.

                                                                s/ Michael R. Merz
                                                               United States Magistrate Judge


                                                 1
                           NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Pursuant to Fed. R. Civ. P. 6(d), this period is extended to seventeen days
because this Report is being served by mail. .Such objections shall specify the portions of the
Report objected to and shall be accompanied by a memorandum of law in support of the objections.
A party may respond to another party=s objections within fourteen days after being served with a
copy thereof. Failure to make objections in accordance with this procedure may forfeit rights on
appeal. See United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981); Thomas v. Arn, 474
U.S. 140, 153-55 (1985).




                                                2
